Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 04/05/2022.  Claims 1, 2, and 9-13 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 3-8 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2022 to Species 3 (figs 9 and 10) and Sub-Species A (fig 3).

Election/Restrictions
Double patenting was considered however because of the new limitations and after consulting a primary it was decided that it is inappropriate at this time.


Claim Objections
Claims 1, 9, 11, and 12 are objected to because of the following informalities: Claims 1, 9, 11, and 12 recites “shaft is in a vertical orientation”.  However the shafts can be in a vertical orientation with the sump housing at the top or the bottom.  It is clear from the specification what is meant, however examiner suggests reciting “shaft is in a vertical orientation wherein the sump housing is beneath the rotor” or some equivalent.
Claim 1 is objected to because of the following informalities: Claim 1 recites “the timing gears” in line 12. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the driving timing gear and the driven timing gear”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “the cylindrical chambers” in line 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the pair of cylindrical chambers”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “the driving and driven shaft seals” in line 15. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the driving shaft seal and the driven shaft seals”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “the timing gears” in line 17. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the driving timing gear and the driven timing gear”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “the timing gears” in line 19. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the driving timing gear and the driven timing gear”. Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liarakos (USPAP 2010/0253005) in view of Yamamoto (USPAP 2007/0098585).
In reference to independent claim 1, Liarakos teaches a compressor (fig 1 shows a compressor that can be used as a supercharger) that can be used as a supercharger, comprising: a rotor housing (11, fig 1) defining a pair of cylindrical chambers (18); 
a driving shaft bearing (left 14) to support a driving rotor shaft (12’) for rotation in the rotor housing (11); 
a driven shaft bearing (right 14) to support a driven rotor shaft (12) for rotation in the rotor housing (11); an oil sump housing (15) to enclose a timing gear end of the rotor housing; 
a driving shaft seal (30R) disposed between the rotor housing (11) and the driving rotor shaft; and 
a driven shaft seal (30L) disposed between the rotor housing (11) and the driven rotor shaft (12); 
wherein the oil sump housing (15), the rotor housing (11), the driving shaft seal (30R), and the driven shaft seal (30L) define a closed container for oil to lubricate the driving shaft bearing (left 14), the driven shaft bearing (right 14), a driving timing gear (left 28), and a driven timing gear (right 28) (para 0076 specifically discloses “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated”); 
Liarakos does not teach wherein the oil pools in the closed container and a top surface of the oil is spaced below the timing gears when the driving rotor shaft is in a vertical orientation.
Yamamoto, a similar dual rotor fluid mover, teaches wherein the oil pools in the closed container and a top surface of the oil is spaced below the timing gears when the driving rotor shaft is in a vertical orientation (the pool of lubricant 59, fig 1 is below the timing gears 47 and 56, fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Liarakos with the oil level of Yamamoto so the lubrication system “appropriately feeds a lubricating oil to a bearing thereby to improve lubrication and cooling of the bearing and a rotary shaft” para 0006; Yamamoto. By keeping the oil level below the gears, no efficiency is lost, the gears don’t unnecessarily churn the oil and over lubricating the unit. To be clear the modification is done by rotating the unit in the counter clockwise direction by 90 degrees and maintaining the oil level below the timing gears.

In reference to independent claim 9, Liarakos teaches a compressor (fig 1 shows a compressor that can be used as a supercharger) that can be used as a supercharger, comprising: a rotor housing (11) defining a pair of cylindrical chambers (18); a first rotor (20) in intermeshing engagement with a second rotor (22) in the cylindrical chambers (18); a driving rotor shaft (12’) rotatable with the first rotor (20); a driving timing gear (left 28) disposed on the driving rotor shaft (12’) for rotation therewith; 
a driven timing gear (right 28) meshingly engaged with the driving timing gear (left 28); 
a driven rotor shaft (12) rotatable with the second rotor (22) and coupled to the driven timing gear (right 28) for rotation therewith; 
a driving shaft bearing (left 14 and 16) to support the driving rotor shaft (12’) for rotation in the rotor housing;
a driven shaft bearing (right 14 and 16) to support the driven rotor shaft (12) for rotation in the rotor housing; 
an oil sump housing (15) disposed to enclose a timing gear end of the rotor housing (11); 
a driving shaft seal (30R) disposed between the rotor housing (11) and the driving rotor shaft (12’); and 
a driven shaft seal (30L) disposed between the rotor housing (11) and the driven rotor shaft (12); wherein the oil sump housing (15), the rotor housing (11) and the driving and driven shaft seals (30R and 30L) define a compartment for oil to lubricate the driving shaft bearing (left 14), the driven shaft bearing (right 14), and the timing gears (28) (para 0076 specifically discloses “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated”); 
Liarakos does not teach wherein the oil pools in the compartment, and a top surface of the oil is spaced below the timing gears when the driving rotor shaft is in a vertical orientation.
Yamamoto, a similar dual rotor fluid mover, teaches wherein the oil pools in the compartment, and a top surface of the oil is spaced below the timing gears when the driving rotor shaft is in a vertical orientation (the pool of lubricant 59, fig 1 is below the timing gears 47 and 56, fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Liarakos with the oil level of Yamamoto so the lubrication system “appropriately feeds a lubricating oil to a bearing thereby to improve lubrication and cooling of the bearing and a rotary shaft” para 0006; Yamamoto. By keeping the oil level below the gears, no efficiency is lost, the gears don’t unnecessarily churn the oil and over lubricating the unit.  To be clear the modification is done by rotating the unit in the counter clockwise direction by 90 degrees and maintaining the oil level below the timing gears.

In reference to dependent claim 2, Liarakos in view of Yamamoto teaches a compressor that can be used as a supercharger as defined in claim 1, Liarakos discloses a compressor that can be used as a supercharger further comprising: a first rotor (20) in intermeshing engagement with a second rotor (22) in the pair of cylindrical chambers (18) wherein: the driving rotor shaft (12’) is rotatable with the first rotor (20); the driving timing gear (left 28) is disposed on the driving rotor shaft (12’) for rotation therewith; the driven timing gear (right 28) is meshingly engaged with the driving timing gear (left 28 engages with right 28 fig 1); and the driven rotor shaft (12) is rotatable with the second rotor (22) and coupled to the driven timing gear (right 28) for rotation therewith (seen in fig 1).

Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liarakos (USPAP 2010/0253005) in view of Yamamoto (USPAP 2007/0098585) further in view of (Takaki USPAP 2012/0148435).
In reference to dependent claim 10, Liarakos in view of Yamamoto teaches a compressor that can be used as a supercharger as defined in claim 9, Liarakos discloses a compressor that can be used as a supercharger, further comprises feeding pressurized oil flow to lubricate the seal, bearings, and gears (para 0076 that “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated, or more often, lubricated by an integral pressurized oiling system which directs oil to the bearings.”), however 
Liarakos and Yamamoto do not teach a first conduit defined in the rotor housing to convey oil to the driving shaft bearing; a first port in fluid communication with the first conduit to connect the first conduit to a source of pressurized oil flow; a second conduit defined in the rotor housing to convey oil to the driven shaft bearing; and a second port in fluid communication with the second conduit to connect the second conduit to the source of pressurized oil flow.
Takaki, a similar screw compressor, teaches a first conduit (21 left, fig 1) defined in the rotor housing (2) to convey oil to the driving shaft bearing (para 0032 specifically discloses “According to the present invention, various passages can be formed, for example, a passage for feeding lubrication oil to a bearing”); a first port (port in left 21, fig 1) in fluid communication with the first conduit (left 21) to connect the first conduit to a source of pressurized oil flow (para 0032 discloses actively feeding lubrication); a second conduit (right 21, fig 1) defined in the rotor housing (2) to convey oil to the driven shaft bearing (9); and a second port (port in right 21, fig 1) in fluid communication with the second conduit (right fig 1) to connect the second conduit to the source of pressurized oil flow  (para 0032 discloses actively feeding lubrication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Liarakos in view of Yamamoto “since a pipe member for feeding fluid to the inside interior space is a member that is separate from a casing main body, the pipe member can be made of a thin material, and the screw compressor is easily made smaller and more light-weight” para 0011.  Furthermore, by controlling both the location and the pressure of the oil the amount can be very finely controlled in order to not waste lubricant by overlubricating and under lubricate.  Finally, again Liarakos specifies in para 0076 that “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated, or more often, lubricated by an integral pressurized oiling system which directs oil to the bearings.” meaning Liarakos specifically calls for a conduit like the conduit of Takaki. 

In reference to dependent claim 11, Liarakos in view of Yamamoto and Takaki teaches a compressor that can be used as a supercharger as defined in claim 10, Liarakos further discloses a compressor that can be used as a supercharger further comprising: a first chamber (126, fig 3A, on the driving shaft) above the driving shaft bearing (114, fig 3a (114 is the fig 3a equivalent of bottom 14 in fig 1)) when the driving rotor shaft (12’) is in the vertical orientation (Liarakos does not specifically disclose vertical orientation, however nothing precludes Liarakos from operating in a vertical orientation and Yamamoto, combined above, does disclose a similar fluid moving device in a vertical orientation); and a second chamber (126, fig 3A, on the driven shaft 12) above the driven shaft bearing (114) when the driven rotor shaft is in the vertical orientation wherein: the first conduit (Liarakos is silent to a specific conduit, however Takaki, combined above specifically discloses a first conduit, left 21 fig 1) is to convey the oil to the first chamber (126) to lubricate the driving shaft bearing (114); the oil flows through the driving shaft bearing (114) to lubricate the driving timing gear (para 0076 of Liarakos specifies that “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated, or more often, lubricated by an integral pressurized oiling system which directs oil to the bearings.”, Liarakos does not specifically refer to or show a conduit however it does allude to a pressurized lubricant system to lubricate the bearings and the timing gear); the second conduit (Liarakos is silent to a specific conduit, however Takaki, combined above specifically discloses a first conduit, right 21 fig 1) is to convey the oil to the second chamber (126, fig 3A, on the driven shaft) to lubricate the driven shaft bearing (114); and the oil flows through the driven shaft bearing to lubricate the driven timing gear (para 0076 of Liarakos specifies that “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated, or more often, lubricated by an integral pressurized oiling system which directs oil to the bearings.”, Liarakos does not specifically refer to or show a conduit however it does allude to a pressurized lubricant system to lubricate the bearings and the timing gear).
In reference to dependent claim 12, Liarakos in view of Yamamoto and Takaki teaches a compressor that can be used as a supercharger as defined in claim 10, further comprising: a first annular cavity (134, fig 3a, on the driving shaft side) between the rotor housing (111, a portion of 11)  and the driving rotor shaft (12’) above the driving shaft bearing (114, fig 3a (114 is the fig 3a equivalent of bottom 14 in fig 1)) when the driving rotor shaft is in the vertical orientation (Liarakos does not specifically disclose vertical orientation, however nothing precludes Liarakos from operating in a vertical orientation and Yamamoto, combined above, does disclose a similar fluid moving device in a vertical orientation); a first chamber (126) between the first annular cavity (134, fig 3a, on the driving shaft) and the driving shaft bearing (114); a second annular cavity (134, fig 3a, on the driven shaft side) between the rotor housing (111) and the driven rotor shaft (12) above the driven shaft bearing (114) when the driven rotor shaft is in the vertical orientation; and a second chamber (126, fig 3a, on the driven shaft) between the second annular cavity (134, fig 3a, on the driven shaft) and the driven shaft bearing (114), wherein: the first conduit (Liarakos is silent to a specific conduit, however Takaki, combined above specifically discloses a first conduit, left 21 fig 1) is to convey the oil to the first annular cavity (134, fig 3a, on the driving shaft) to lubricate the driving shaft seals (130R in fig 3a); the oil flows from the first annular cavity (134) through the first chamber (126) to lubricate the driving shaft bearing (114); the oil flows through the driving shaft bearing (114) to lubricate the driving timing gear (para 0076 of Liarakos specifies that “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated, or more often, lubricated by an integral pressurized oiling system which directs oil to the bearings.”, Liarakos does not specifically refer to or show a conduit however it does allude to a pressurized lubricant system to lubricate the bearings and the timing gear, and discloses the bottom of the seal annular cavity being wetted by said pressurized oil); the second conduit (Liarakos is silent to a specific conduit, however Takaki, combined above specifically discloses a first conduit, right 21 fig 1) is to convey the oil to the second annular cavity (134, fig 3a, on the driven shaft side) to lubricate the driven shaft seals (30L in fig 1, equivalent 130R in fig 3a); the oil flows from the second annular cavity (134) through the second chamber (126) to lubricate the driven shaft bearing (114); and the oil flows through the driven shaft bearing to lubricate the driven timing gear (para 0076 of Liarakos specifies that “The oil side of the seal is exposed to the bearings, gears, and other oil wetted components of the pump necessary for journaling the rotors and maintaining proper timing between them. These elements may be "splash" lubricated, or more often, lubricated by an integral pressurized oiling system which directs oil to the bearings.”, Liarakos does not specifically refer to or show a conduit however it does allude to a pressurized lubricant system to lubricate the bearings and the timing gear, and discloses the bottom of the seal annular cavity being wetted by said pressurized oil).

Claim 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liarakos (USPAP 2010/0253005) in view of Yamamoto (USPAP 2007/0098585) further in view of (Takaki USPAP 2012/0148435) further in view of Bammert (USPN 4,394,113).
In reference to dependent claim 13, Liarakos in view of Yamamoto and Takaki teaches a compressor that can be used as a supercharger as defined in claim 10, however
Liarakos, Yamamoto and Takaki are silent to a return tube in fluid communication with the compartment to return oil to the source of pressurized oil flow.
Bammert, a similar screw type compressor, teaches a return tube (68, fig 1) in fluid communication with the compartment (56) to return oil to the source of pressurized oil flow (fig 1 discloses a pressurized lubricant system, pressurized by the oil pump 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the return tube of Bammert to the compressor of Liarakos in view of Yamamoto and Takaki for “preventing any penetration of the bearing lubricant through the drain spaces into the working spaces of the compressor” col 1, lines 63-65.  By including a drain the internal pressure in the lubricant circuit is kept low to prevent oil from bleeding into the working space.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Libis (USPN 4,173,440) discloses a compressor lubrication system.
 Kambe (USPN 6,318,959) discloses a lubricated pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746